Case 2:17-cr-20274-BAF-DRG ECF No. 452, PageID.3460 Filed 12/22/20 Page 1 of 3



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                               Case No. 17-cr-20274
                                                Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6 Fatema Dahodwala

       Defendants.


           STIPULATION TO EXTEND MOTION FILING DEADLINE

      Because the parties are engaged in continuing discovery and the transcription

of recorded conversations, the United States Government, by and through its

attorneys and Defendants, by and through their attorneys, do hereby stipulate and

agree that the pretrial motion filing cutoff date, for motions, other than motions in

limine, currently set for January 6, 2021, shall be extended to February 10, 2021.

                                         Respectfully submitted,
 DATED: December 21, 2020

 s/ Brian M. Legghio                     s/ Shannon M. Smith
 BRIAN M. LEGGHIO                        SHANNON M. SMITH
 Attorney for Fatema Dahodwala           Attorney for Jumana Nagarwala

 s/ Molly S. Blythe                       s/ Mary Chartier-Mittendorf
 MOLLY S. BLYTHE                          MARY CHARTIER-MITTENDORF
 Attorney for Jumana Nagarwala            Attorney for Fakhruddin Attar

 s/ Matthew R. Newburg
 MATTHEW R. NEWBURG
 Attorney for Farida Attar
Case 2:17-cr-20274-BAF-DRG ECF No. 452, PageID.3461 Filed 12/22/20 Page 2 of 3



DATED: December 21, 2020

s/Sara Woodward                     s/ John Neal
Assistant U.S. Attorney             Assistant U.S. Attorney
SARA WOODWARD                       JOHN NEAL

s/ Malisa Dubal                    s/ Amy Markopoulos
DOJ Trial Attorney                  DOJ Trial Attorney
MALISA DUBAL                       AMY MARKOPOULOS
Case 2:17-cr-20274-BAF-DRG ECF No. 452, PageID.3462 Filed 12/22/20 Page 3 of 3



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,                             Case No. 17-cr-20274
                                                Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6 Fatema Dahodwala

         Defendants.

    ORDER GRANTING TIME EXTENSION FOR MOTION FILING DEADLINE

        Upon stipulation of the parties and the Court being fully advised of the

circumstances;

        IT IS HEREBY ORDERED the pretrial motion filing deadline for motions,

other than motions in limine, shall be extended from January 6, 2021 to February 10,

2021.


IT IS SO ORDERED:

                                            s/Bernard A. Friedman__________
 Dated: December 22, 2020                   BERNARD A. FRIEDMAN
 Detroit, Michigan                          SENIOR U.S. DISTRICT JUDGE
